Title: From George Washington to Samuel Huntington, 20 June 1780
From: Washington, George
To: Huntington, Samuel



Sir
Head Quarters Springfield 20th June 1780

The Honorable the Committee will have informed Congress from time to time of the measures which have been judged essential to be adopted for co-operating with the armament expected from France,

and of their requisitions to the States in consequence. What the result of these has been, I cannot determine to my great anxiety, as no answers on the subjects of them have been yet received. The period is come when we have every reason to expect the Fleet will arrive—and yet, for want of this point of p[r]imary consequence, it is impossible for me to form or fix on a system of co-operation. I have no basis to act upon—and of course were this generous succour of our ally now to arrive—I should find myself in the most—awkward—embarrassing—and painful situation. The General and the admiral from the relation in which I stand, as soon as they approach our coast, will require of me a plan of the measures to be persued—and there ought of right to be one prepared; but circumstanced as I am I cannot even, give them conjectures. From these considerations I have suggested to the Committee, by a letter I had the honor of addressing them Yesterday, the indispensable necessity of their writing again to the States, urging them to give immediate & precise information of the measures they have taken—and of the result. The interest of the States—the honor and reputation of our Councils—the justice and gratitude due our allies—a regard to myself—all require that I should without delay, be enabled to ascertain and inform them what we can or cannot undertake. There is a point which ought now to be determined, on which the success of all our future operations may depend, which for want of knowing our prospects, I am altogether at a loss what to do in. For fear of involving the Fleet and Army of our allies in circumstances, which, if not seconded by us, would expose them to material inconvenience and hazard, I shall be compelled to suspend it, and the delay may be fatal to our hopes.
Besides the embarrassments I have mentioned above and upon former occasions—there is another of a very painful and humiliating nature. We have no Shirts from the best inquiries I can make, to distribute to the Troops when the whole are in great want, & when a great part of them are absolutely destitute of any at all. Their situation too with respect to Summer overalls I fear is not likely to be much better. There are a good many on hand at Springfield it is said, but so indifferent in their quality, as to be scarcely worth the expence and trouble of transportation and delivery. For the Troops to be without Cloathing at any time, is highly injurious to the service and distressing to our feelings; but the want will be more peculiarly mortifying when they come to act with those of our allies. If it is possible I have no doubt immediate measures will be taken to relieve their distress. It is also most sincerely to be wished that there could be some supplies of Cloathing furnished for the Officers. There are a great many whose condition is really miserable still & in some instances it is the case with almost whole State lines. It would be well for their own sakes—and for the Public good—if they could

be furnished. When our Friends come to co operate with us—they will not be able to go on the common rotine of duty—& if they should, they must be held from their appearance, in low estimation.
I have been successively honored with your Excellency’s favors of the 5th 6th 12th 13th & 15th Insts. with their respective inclosures—The hurry of business has prevented my answering them sooner.
I am unhappy to inform your Excellency, that a spirit of great dissatisfaction has prevailed of late among the Troops garrisoning Fort Schuyler; and that from my latest accounts from thence—it was far from having subsided when they were dispatched. The want of pay & of necessary cloathing—particularly Shirts, is assigned as the primary cause. Matters have been carried so far, as for thirty one men to go off in a body for Oswagachee. They were pursued by Lieut. Hardenberg with a party of the Oneidas called in & detached for the purpose, and sixteen of them overtaken on the evening of the second days pursuit, just as they were about crossing Grand river (15 having already passed it). a fire was immediately commenced by the whole party against Mr Hardenberg, who found himself under the necessity of returning it, by which thirteen of the sixteen on this side were killed. The fifteen that had passed escaped. I mean if possible to relieve the garrison with a part of the men lately raised for frontier service in the State of New York, and have written to His Excellency Governor Clinton upon the subject—as I had done previous to the incursion made by Sir John Johnson, which at least rendered the measure impracticable for the time. I am in hopes by the 15th, that the hundred Barrels of flour which I ordered from morris Town & forty Barrels of Beef arrived at Fort Schuyler, as they were under the care of a strong escort. And from the importance of the post and of having it tolerably secure on this head, during the campaign, I have directed a Hundred Barrels more, both of Flour and meat, to be forwarded to Albany immediately—to go under convoy of the intended relief for the Garrison. This quantity with the provision already there and such fresh supplies as may be possibly collected in aid of the salt will I trust, hold out till matters are in a situation to admit of a further & seasonable supply.
In my letter of the 18th I advised Congress of the arrival of the Fleet from the Southward. I have since heard that both Sir Henry Clinton & Admiral Arbuthnot have returned. accounts say they have brought a considerable part of the Southern army with them. The Enem⟨y⟩ remain in the same position at Elizabeth Town Point. Six of the Enemy’s Ships—one a frigate ran up the north River in sight of Verplanks point on the 18th, but they have fallen down again. I dont know the object they had in view in this maneuvre, or indeed of their present conduct; but if they have any designs against West point, a matter I have

apprehended, I hope the precautions I have taken & am pursuing will defeat all their efforts. It is a misfortune that we have several important object⟨s⟩ to attend to, and but a very small force with which to do it. However the best that can shall be done. I have the honor to be With the highest respect & esteem Your Excellency’s Most Obet hum. Servant

Go: Washington

